Case 1:19-mj-00129-B Document 51 Filed 12/06/19 Page 1 of 2   PageID #: 138
Case 1:19-mj-00129-B Document 51 Filed 12/06/19 Page 2 of 2       PageID #: 139




12/05/2019                             P. Bradley Murray       Digitally signed by P. Bradley Murray U.S. Magistrate Judge
                                                               DN: cn=P. Bradley Murray U.S. Magistrate Judge,
                                                               o=Southern District of Alabama, ou=United States District

                                       U.S. Magistrate Judge   Court, email=efile_murray@alsd.uscourts.gov, c=US
                                                               Date: 2019.12.05 15:43:38 -06'00'
